Barnes, J.,
dissenting.
I am unable to concur in the majority opinion. As I view the act in question, it is unconstitutional for several reasons; but for the sake of brevity I shall discuss but one of them.
It clearly appears from the opinion of my associates that, in order to uphold the statute, they have been compelled to read into it certain exceptions to its operation, and have intimated that the court may, in a proper case, consider others. We have thus enlarged and changed the act by Avhat seems to me to be judicial legislation to such an extent as to make a law Avhich is quite different from the one passed by the legislature. It avüI be observed that, by the plain language of the statute, common carriers, in transporting live stock in car-load lots over their lines in this state, must maintain a speed of 18 miles an hour on their .main and 12 miles an hour on their branch lines, and as a penalty for a failure to maintain that rate of speed they must pay to the shipper the sum of $10 a car an hour for each and every hour consumed beyond said' time limit, even if no damages are caused by the delay. To the operation of this 1rav the statute itself contains no exceptions and permits of no excuses. One of the defendant’s contentions is that the laAV is unconstitutional because it contains no exemption from liability even Avhere *619tlie delay is caused by the act of God or the public enemy. I think lunvever, this contention cannot be sustained, for it may AA'ell be said that such an exception is always understood and will be supplied by implication. So far, I am in accord Avitli my associates, but such a rule does not apply to the failure to operate trains on Sunday and to delays caused by unavoidable accidents and the unlaAvful acts of third persons.
•It is conceded, in effect, by the majority opinion that without the last-named exceptions the statute is unconstitutional. It will be observed that as to the plaintiff’s first cause of action, Avhich Avas for a delay which occurred on Sunday at the feedyards in Lincoln, the defendant is held not liable. It seems clear that to this extent the opinion amends the law, and this therefore amounts to judicial legislation. This should not be resorted to in order to uphold an act AAdiicli, as it comes from the legislature, in effect deprives the carrier of his property Avithout due process of laAV. In In re Contest Proceedings, 31 Neb. 262, it was said: “A casus omissus in a statute cannot be supplied by a court of law, for that would be to make Iuavs.” Where the Avords of a statute are plainly expressive of an intent not rendered dubious by the context, the interpretation must carry out that intent. It matters not in such a case Avliat the consequences may be. It has therefore been distinctly stated, from early times doAvn to the present day, that judges are not to mould the language of the statute in order to meet an alleged convenience, or an alleged equity; are not to be influenced by any notions of hardship, or of Avhat, in their vieAv, is right and reasonable. They are not to alter clear words, though the legislature may not have contemplated the consequences of using them; and, hoAvever unjust, arbitrary or inconvenient the intention may be, the statute must receive its full effect. What is called the policy of the government with reference to any particular legislation is too unstable a foundation for the construction of a statute, The clear language of a statute can be neither restrained nor ex*620tended by any consideration of supposed wisdom or policy; and, even when the court is convinced that the legislature really meant and intended something not expressed by the phraseology of the act, it will not deem itself authorized to depart from the plain meaning of the language which is free from ambiguity. It must be construed according to its plain and obvious meaning, though the consequences should defeat the object of the act. A construction not supported by the language of the statute cannot be imposed by the court in order to effectuate what may be supposed to be the intention of the legislature. Endlich, Interpretation of Statutes, secs. 4, 5, 6. When the words of the statute admit of but one meaning, a court is not at liberty to speculate on the intention of the legislature, or to construe an act according to its own notions of what ought to have been enacted. The moment we depart from the plain words of the statute in a hunt for some intention founded on the general policy of the law, difficulties will meet us at every turn. Indeed, to depart from the language of the act is not to construe, but to alter, it, and this amounts to judicial legislation.
Again, the power of construction is restrained by certain well-settled rules, and, if this were not so, its use would often amount to usurpation of legislative power; and, as was said in Gage v. Currier, 4 Pick. (Mass.) 399: “A violation of the constitution we are sworn to support.” In Hyatt v. Taylor, 42 N. Y. 258, it was held that “no rule of public policy, no necessity, no violation of right, no evidence of intent derivable from the terms of the statute or from its design, permits * * * a restriction of its plain and explicit language.” I am therefore of opinion that when, in order to prevent a law from being declared unconstitutional, it is necessary to amend it by judicial construction, it is the duty of the court to promptly declare it unconstitutional, and thus avoid usurping legislative powers.
Eor the foregoing reasons, among others, it seems clear to me that the law in question should be declared uncon*621stitutional, and the judgment of the district court should be reversed.